HARLINGTON WOOD, Jr., Circuit Judge.
This is the second in a series of four cases growing out of the same transactions brought by plaintiffs, a Lebanese partnership and its partners (hereinafter “Ta-mari”), principally against Bache & Co., Incorporated, a Delaware corporation, now Bache Halsey Stuart, Inc. (hereinafter “Bache”), in an effort to obtain declaratory relief for alleged fraud in violation of the Commodity Exchange Act, 7 U.S.C. § 1, et seq.1 Service was not secured upon Bache & Co. (Lebanon) S.A.L., a Lebanese corporation.
The present or second case is an appeal from the order of the district court entered on May 19, 1976, dismissing plaintiff’s one count complaint on the ground that the *1197complaint failed to state a claim upon which relief could be granted. The complaint seeking declaratory and injunctive relief under the Commodity Exchange Act, as amended, 7 U.S.C. § 1, et seq., and 28 U.S.C. § 2201, prayed for the termination of the arbitration proceeding then in progress between Tamari and Bache being conducted by the Chicago Board of Trade (hereinafter CBOT). The complaint alleged in general the existence of a dispute between Tamari and Bache, Tamari’s establishment of commodity futures trading accounts with Bache, trading in those accounts and monies paid and allegedly owing to Tamari as a result of the trading. The grounds alleged for the relief sought were summarized by Tamari as follows: Tamari’s agreement to participate in arbitration was induced by fraud and coercion which rendered the arbitration agreement invalid; Section 5a(ll) of the Commodity Exchange Act, 7 U.S.C. § 7a(ll), which became effective on April 21, 1975, applied and operated to bar arbitration; and there were infirmities which arose out of the arbitration proceedings themselves. We do not, however, read Ta-mari’s complaint as alleging that the “agreement” to ¡ arbitrate contained in the original total agreement was specifically induced by fraud and coercion as distinguished from the contract generally. What is alleged in addition to fraud relating to the total agreement generally is that the “submission” of the dispute to arbitration was caused by fraud; that Tamari did not “voluntarily submit” to the jurisdiction of the CBOT; and that “participation” in the arbitration was coerced. These conclusion-ary and general allegations read together appear to us to refer primarily to events occurring after the original agreements containing the arbitration clauses were entered into.
Preceding the district court’s order of dismissal the court entered on April 21, 1976, what was captioned a “Preliminary Opinion.” In that opinion the court concluded that Tamari and Bache had entered into a valid arbitration agreement covering the underlying dispute; that the Federal Arbitration Act applied and that under Sections 3 and 4 of that Act, 9 U.S.C. §§ 3-4,2 the case should be stayed as to *1198Bache (Lebanon), dismissed as to Bache and CBOT, and Tamari ordered to arbitrate; that Section 5a(il) of the Commodity Exchange Act, 7 U.S.C. § 7a(ll), did not apply to the case, since the savings provision of that Act, 7 U.S.C. § 4a, note,3 precluded its application; and that Tamari’s other claims were premature and could only be raised after completion of arbitration pursuant to Section 10 of the Federal Arbitration Act, 9 U.S.C. § 10.4 That preliminary opinion was entered jointly in both the first case and in this case. Against that background the district court’s subsequent sua sponte dismissal of the complaint in this case upon the ground that it failed to state a claim upon which relief could be granted must be interpreted. Plaintiff argues that the factual assumptions made by the court in the preliminary opinion, principally that there was a valid agreement to arbitrate, denote the dismissal a grant of summary judgment under Rule 56 of the Federal Rules of Civil Procedure. Plaintiff’s position is that certain material factual assumptions made by the court have no proper foundation in the record and are in dispute. Therefore, plaintiff argues the court’s subsequent order was the improper entry of summary judgment. Were we to view the order as granting summary judgment we would agree with plaintiffs, but we perceive the order instead to be a dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure which provides for dismissal upon motion for failure to state a claim upon which relief can be granted, the exact language used by the court in its dismissal order. The defendants had filed no motions seeking relief in either form. The court was not however precluded, although it generally may be considered hazardous, from entering the order of dismissal on its own motion provided that sufficient basis for the court’s action was otherwise apparent from the plaintiff’s pleadings. For the purpose of testing the *1199trial court’s action, well pleaded allegations of the complaint are to be taken as admitted, but mere unsupported conclusions of fact or mixed fact and law are not admitted. Hess v. Petrillo, 259 F.2d 735 (7th Cir. 1958), cert. denied, 359 U.S. 954, 79 S.Ct. 743, 3 L.Ed.2d 761; Homan Manufacturing Co. v. Russo, 233 F.2d 547 (7th Cir. 1956). Since the relief sought was declaratory, that becomes another critical ingredient to be considered in judging the propriety of the dismissal. It has long been established that the grant of declaratory relief is discretionary. The appellate court may substitute its own judgment for that of the trial court if the trial court’s exercise of that discretion is considered erroneous. Brillhart v. Excess Ins. Co., 316 U.S. 491, 62 S.Ct. 1173, 86 L.Ed. 1620 (1942); Sears, Roebuck & Co. v. American Mutual Liability Ins. Co., 372 F.2d 435 (7th Cir. 1967); Cunningham Brothers Inc. v. Bail, 407 F.2d 1165 (7th Cir. 1969), cert. denied, 395 U.S. 959, 89 S.Ct. 2100, 23 L.Ed.2d 745.
The specific issues argued by Tamari are these:
1) What is the effect, if any, of Sec. 5a(ll) of the Commodity Exchange Act, 7 U.S.C. § 7a(ll) as amended, as applied to the arbitration proceedings in this case.
2) Was the CBOT estopped from arbitrating'the underlying dispute.
3) Is there a factual basis for the district court’s finding of a valid agreement to arbitrate.
4) Was there a procedural due process violation in the district court’s dismissal.
5) Did the district court err in not finding a conflict of interest within CBOT affecting the arbitration proceeding.
6) Does Section 10 of the Federal Arbitration Act preclude the district court’s consideration of allegations of misconduct by the arbitrators during the arbitration proceedings.
I.
The preliminary opinion of the district court directed that the arbitration proceedings continue, but Tamari argues that Section 7a(ll) prohibited the CBOT from conducting the arbitration. The district court relied on Section 4a, note, the savings provisions, providing that pending arbitration proceedings were not to be abated by the Section 5a(ll) amendment. Tamari interprets the act as prohibiting arbitration of claims in excess of $15,000.00, and since the claims of Bache and counterclaim of Tamari each exceeds that limitation, Tamari argues the controversy could no longer be arbitrated. Tamari also leans heavily on Wilko v. Swan, 346 U.S. 427, 74 S.Ct. 182, 98 L.Ed. 168 (1953), a securities case, as analogous federal authority supporting the application of Section 7a(ll) to this case to prevent arbitration. In Wilko the court held that an agreement for arbitration of any controversy that might arise in the future between the parties was void under Section 14 of the Securities Act of 1933 notwithstanding the provisions of the Arbitration Act Section 14 of the Securities Act5 provides that “any condition, stipulation, or provision binding any person acquiring a security to waive compliance with any provision of this subchapter or of the rules and regulations of the Commission shall be void.” The Wilko arbitration agreement was held, considering Congressional policy, to be a stipulation waiving the benefits of the Security Act and therefore void. Two justices dissented, refusing to find that the Section 14 anti-waiver provision was a general limitation on the Arbitration Act. The Commodity Exchange Act, however, has no provision comparable to Section 14 of the Securities Act of 1933. Tamari similarly cites Danford v. Schwabacher, 342 F.Supp. 65 (N.D.Calif. 1972), appeal dismissed, 488 F.2d 454 (9th Cir. 1974), and Laupheimer v. McDonnell & Co., Inc., 500 F.2d 21 (2d Cir. 1974), both securities cases. Danford and Laupheimer are cases in which the respective plaintiff each claimed to have been induced by fraud to become a partner or officer in brokerage firms in order for the firms to gain control over the customer account of each. Both firms were in financial difficul*1200ty and by joining the firms each plaintiff found himself thereby subject to arbitration agreements. Both cases refused to enforce the arbitration agreements in the subsequent disputes, but both cases turned on Wilko’s interpretation of the Securities Act of 1933 with its Section 14 waiver provision with which we are not faced. The Securities Exchange Act of 1934 likewise contains a similar waiver provision 15 U.S.C. § 78cc(a).
No judicial interpretation has been cited or found interpreting Section 7a(ll) in similar circumstances, except an interlocutory Memorandum and Order of the United States District Court for the Northern District of California in Milani v. ContiCom-modity Service, entered October 26, 1976, Comm.Fut.L.Rep. (CCH) 120,227 and cited by Tamari.6 However, we read that order as taking the view that Section 7a(ll) does not prohibit compulsory arbitration agreements over and above or in addition to the arbitration requirements of the Act. Milani does, however, extend the Wilko rationale to commodities cases by holding that an agreement to arbitrate future commodity disputes is not enforceable. The Tamari complaint does not allege that particular deficiency, although it is argued. In any event we decline to legislate a Section 14 provision into the Commodities Act.
Bache does not read Section 7a(ll) as prohibiting contract markets7 from providing such other arbitration facilities as they may see fit and as may be agreed to in addition to what the act mandates. Such is also the view of the Commodity Futures Trading Commission.8 Bache also relies on the Commission’s view that Section 7a(ll) does not preclude arbitration of customer claims in amounts in excess of $15,000,9 and that arbitration proceedings on April 21, 1975, the effective date of the amendment, are not abated by Section 7á(ll).10 The administering agency’s statutory construction is entitled to great deference, but independently we would have reached the same conclusion. Kupiec v. Republic Federal Savings & Loan Association, 512 F.2d 147 (7th Cir. 1975). In our view, for the reasons urged by Bache, Section 7a(ll) is not applicable in any way, but even if it were, we view the proceedings as having been pending on April 21, 1975, and thus subject to the broad saving provision, Section 4a, note, as the district court held. Tamari alleges that on or about February 4, 1974, the dispute arose and was docketed with the CBOT Arbitration Committee prior to the date of the amendment. Thereafter, Tamari filed its own claim in the proceedings md evidence was heard. In our view the sending arbitration was not prohibited by ;he Act.11
*1201II.
Tamari also argues that estoppel should have barred CBOT from arbitrating the dispute because it vacillated over the meaning of the Section 7a(ll) amendment to the Commodity Exchange Act. First CBOT, it is alleged, questioned its own jurisdiction and asked the parties for waivers which Tamari refused to provide. Then CBOT changed its opinion and decided to proceed with arbitration without waivers. In the meantime, Tamari filed the first of its suits, its alleged change of position. We see no merit in this contention. CBOT was not a party to the alleged agreement between the parties to arbitrate and did no more than by a legal opinion question for a short period of time ‘its own jurisdiction under the recent amendment to the Act, a jurisdictional view which Tamari urges us to adopt. Tamari does not allege that CBOT acted fraudulently, with intended deception, or with culpable negligence. Crary v. Dye, 208 U.S. 515, 28 S.Ct. 360, 52 L.Ed. 595 (1907); California State Board of Equalization v. Coast Radio Products, 228 F.2d 520 (9th Cir. 1955). Tamari cites Dickerson v. Colgrove, 100 U.S. 578, 25 L.Ed. 618 (1880), to support its view, but that case also requires fraud or falsehood to justify estoppel. The good faith effort to interpret a new statutory amendment did not give rise to estoppel.
III.
Next Tamari attacks the finding expressed in the preliminary opinion by the district court that a valid agreement to arbitrate existed. The district court may have taken into consideration the allegations and exhibits in defendant’s Petition to Stay the Proceedings Pending the Completion of the Arbitration which set forth an alleged exchange of cables between the parties agreeing to arbitrate which was subsequent to the original agreement to arbitrate. The cables purport to show the further development and consummation of the agreement to arbitrate. In the face of Tamari’s allegations that its appearance at the arbitration resulted from the defendant’s fraud and coercion, and attacking the original total agreement for fraud, the validity of the arbitration process was not subject to final resolution merely on the record as it then stood. The finding of a valid arbitration agreement was error, but harmless and it does not necessarily control the appropriateness of the dismissal. Since this case was dismissed, the order to arbitrate was of no effect.
Tamari argues that the alleged fraud and coercion leading to its presence at arbitration was a question to be resolved by the courts and not by arbitration. The original arbitration clauses providing that any controversies arising were to be settled by arbitration were only parts of two total agreements relating to the accounts. Tamari does not allege specifically that it agreed to the arbitration clause due to fraud. Tamari specifically, however, alleges that Bache’s misrepresentations that Bache was expert in handling commodity futures trading, analyzing the market and forecasting trends, induced Tamari to enter into the agreements which contained the arbitration clauses. In addition, Tamari generally alleges that the submission of its claim and its appearance at arbitration was due to fraud and coercion. In the complaint filed in the first Tamari suit (a copy of which was attached and incorporated as an exhibit in this second suit), Tamari asked the court to rescind all the agreements between the parties and to award Tamari compensatory and exemplary damages and fees and costs. Under broad arbitration agreements the issue of fraud generally in inducing the complete principal agreement is a suitable matter for arbitration. Prima Paint Corp. v. Flood & Conklin Manufacturing Co., 388 U.S. 395, 87 S.Ct. 1801, 18 L.Ed.2d 1270 (1967); Hamilton Life Ins. Co. of New York v. Republic National Life Ins. Co., 408 F.2d 606 (2d Cir. 1969).
In. Prima, the court adheres to the view that “except where the parties otherwise intend — arbitration clauses as a matter of federal law are ‘separable’ from the con*1202tracts in which they are embedded, and where no claim is made that fraud was directed to the arbitration clause itself, a broad arbitration clause will be held to encompass arbitration of the claim that the contract itself was induced by fraud.” 388 U.S. at 402, 87 S.Ct. at 1805. The court notes that this view honors “the unmistakably clear congressional purpose that the arbitration procedure, when selected by the parties to a contract, be speedy and not subject to delay and obstruction in the courts.” Tamari does not allege that the arbitration clause was separate or that any legal issues which might arise were to be excluded from arbitration.
Tamari’s alleged coerced appearance suggests some circumstances related to arbitration arising subsequent to the original agreements to arbitrate. Any such questions about the arbitration proceedings themselves are appropriate for the arbitration committee to consider and are in any event premature under the Arbitration Act. The district court could not find the arbitration agreement valid on the pleadings. That determination had to be left for arbitration of the total original contract, but it could take into consideration that the arbitration agreement itself had not been directly attacked in the complaint.
IV.
Next Tamari complains that the district court violated due process by its su a sponte dismissal of the complaint without notice and hearing. There was adequate notice contained in the Preliminary Opinion of April 21, 1976, in which it was stated that in the court’s view the case should be dismissed as to the parties before that court. On May 19, 1976, without anything further being heard from Tamari, it was dismissed. The procedure was not ideal, but it is sufficient to withstand Tamari’s attack.
V.
Tamari also argues that there was a conflict of interest within the CBOT which precluded fair arbitration. This arises from the alleged fact that Tamari itself had filed a complaint with another committee of CBOT charging Bache with violations of the Commodity Exchange Act and certain CBOT Rules and Regulations. Tamari then argues CBOT should not be both investigator and arbitrator. Part, at least, of any such alleged conflict was the result of Tamari’s own action after the CBOT arbitration proceedings had been initiated. That complaint was filed with a separate committee, not the arbitration committee. We see no merit in this premature objection,
,VI.
Finally, Tamari argues that there was misconduct in the arbitration proceedings as the arbitration committee was drawn from an interest group to which Bache, not Tamari, belonged and that Bache was powerful and influential in that group. It was the district court’s view that that type of complaint was reviewable only under Section 10 of the Federal Arbitration Act. We agree.
VII.
The resolution of those particular issues framed by Tamari is sufficient to resolve the issue of dismissal. In addition, however, the dismissal may also be viewed as the exercise of the trial court’s discretion in dismissing the one count complaint seeking declaratory relief. The question is not without some difficulty as the issues are clouded. With four separate federal cases and an arbitration proceeding growing out of the basic dispute, the litigation is fractured and in some disarray. It is not a good situation for the expeditious and efficient resolution of the underlying controversy. We attach no more significance to the district court’s joint preliminary opinion so far as it may have applied to this case than to view it as showing in whole or in part what may have been considered by the court in the exercise of its discretion. To the extent that we can determine the basis *1203of the trial court’s ruling, we are bound to affirm even when that ruling may have been based upon an inappropriate ground or a wrong reason. Sapp v. Renfroe, 511 F.2d 172 (5th Cir. 1975).
Certain considerations are readily apparent from Tamari’s complaint. First, as Ta-mari alleges, the dispute between Tamari and Bache was docketed with the Arbitration Committee of CBOT on or about February 4, 1974. In that proceeding Tamari sought to recover $2,150,000 from Bache and Bache sought to recover $376,366.96 from Tamari. Tamari next filed with the Business Conduct Committee of CBOT a complaint against Bache alleging substantially the same losses. Tamari then filed its first suit on December 10, 1975, for the same $2,150,000 damages plus exemplary damages and costs. The CBOT Arbitration Committee, after consideration of jurisdictional problems, proceeded to take evidence on December 11, 1975. Then during the arbitration proceedings, on January 6,1976, Tamari filed this second suit to halt the arbitration. Therefore, at that point Ta-mari was already engaged in three proceedings over the same dispute, one federal case (not counting the present suit), one arbitration proceeding and one other complaint with CBOT.
“The pendency of another action involving the same set of circumstances has often been of determinative importance in the exercise of judicial discretion.” (6A Moore’s Federal Practice 157.08[6-l] (2nd ed. 1974)). That has been recognized as a decisive judicial discretion factor in this circuit even where the parties in the other pending action were not the same as the parties in the dismissed action. National Health Federation v. Weinberger, 518 F.2d 711 (7th Cir. 1975). See also Abbott Laboratories v. Gardner, 387 U.S. 136, 155, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967); Samuels v. Mackell, 401 U.S. 66, 70, 91 S.Ct. 764, 27 L.Ed.2d 688 (1971). We do not adhere to a chronological test rigidly applied, but it may be one of other factors affecting discretion. Chicago Furniture Forwarding Co. v. Bowles, 161 F.2d 411 (7th Cir. 1947). We are concerned with whether or not the declaratory relief sought “will more fully serve the needs and convenience of the parties and provide a comprehensive solution of the general conflict.” (10 Wright & Miller, Federal Practice & Procedure § 2758 at 779 (1973)). In our view the declaratory relief sought could not meet that test. It could not provide a comprehensive solution of the underlying dispute nor any substantial part of it. The basic dispute would remain unresolved. Public Service Commission v. Wycoff Co., 344 U.S. 237, 73 S.Ct. 236, 97 L.Ed. 291 (1952). The court may also in the exercise of its discretion consider that “the wholesome purposes of declaratory acts would be aborted by its use as an instrument of procedural fencing either to secure delay or to choose a forum.” American Automobile Ins. Co. v. Freundt, 103 F.2d 613, 617 (7th Cir. 1939). Further, the district court lacked authority to interfere with arbitration proceedings already in progress. The power of the district court to review arbitration proceedings is governed by Section 10 of the Federal Arbitration Act. The fourth suit filed by Tamari on January 27, 1977, in the district court and now pending, seeks to review and set aside that arbitration award. We do not favor a “piecemeal trial.” TRW, Inc. v. Ellipse Corp., 495 F.2d 314 (7th Cir. 1974).
In reviewing the exercise of discretion by the district court, we adhere to the standard adopted in Beshear v. Weinzapfel, 474 F.2d 127, 134 (7th Cir. 1973).
Generally, an appellate court may set aside a trial court’s exercise of discretion only if the exercise of such discretion could be said to be arbitrary. . [Discretion is abused only where no reasonable man would take the view adopted by the trial court. If reasonable men could differ as to the propriety of the action taken by the trial court, then it cannot be said that the trial court abused its discretion, (citations omitted) •
In the particular circumstances of this case, we find no abuse of discretion under the applicable standard.
WE AFFIRM.

. It may be helpful to identify the other cases. The first, case was filed by Tamari on December 10, 1975, in the District Court for the Northern District of Illinois, seeking damages for fraud under the Commodity Exchange Act. The present or second suit in the same court followed on January 6, 1976, seeking to halt the arbitration proceedings. On May 19, 1976, the district court ruled in favor of defendants in both cases holding that there was an enforceable agreement to arbitrate under the Federal Arbitration Act, 9 U.S.C. §§ 3-4, and that Ta-mari was to proceed to arbitrate accordingly. Appeals followed. This court on September 23, 1976, dismissed the appeal in the first case, without prejudice to any further appeal from an appealable order. Tamari v. Bache & Co. (Lebanon) S.A.L., No. 76-1729 (7th Cir. Sept. 23, 1976). Prior to that decision, Tamari on June 6, 1976, filed its third action which was against the eight arbitrators named by the Chicago Board of Trade, who were then in the process of hearing the dispute between Tamari and Bache. Bache was permitted to intervene in that suit. The district court on November 15, 1976, dismissed that action, holding that Tamari had to proceed with the pending arbitration and exhaust all avenues of administration appeal before returning to the district court. This court affirmed. Tamari v. Conrad, 552 F.2d 778 (7th Cir. 1977). On January 27, 1977, at the conclusion of the arbitration the fourth suit was filed by Tamari against Bache, seeking to have the district court set aside the award of the panel of arbitrators adverse to Tamari, which was entered on June 21, 1976, and affirmed by the Appeals Committee of the CBOT on January 25, 1977. That case is still pending in the district court.


. The Federal Arbitration Act provides in pertinent parts as follows:
Sec. 3. Stay of proceedings where issue therein referable to arbitration. — If any suit or proceeding be brought in any of the courts of the United States upon any issue referable to arbitration under an agreement in writing for such arbitration, the court in which the suit is pending, upon being satisfied that the issue involved in such suit or proceeding is referable to arbitration under such an agreement, shall on application of one of the parties stay the trial of the action until such arbitration has been had in accordance with the terms of the agreement, providing the applicant for the stay is not in default in proceeding with such arbitration.
Sec. 4. Failure to arbitrate under agreement — Petition to United States court having jurisdiction for order to compel arbitration— Notice and service thereof — Hearing and determination. — A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration may petition any United States district court which, save for such agreement, would have jurisdiction under Title 28, in a civil action or in admiralty of the subject matter of a suit arising out of the controversy between the parties, for an order directing
that such arbitration proceed in the manner provided for in such agreement. Five days’ notice in writing of such application shall be served upon the party in default. Service thereof shall be made in the manner provided by the Federal Rules of Civil Procedure [Rules, part 1], The court shall hear the' parties, and upon being satisfied that the making of the agreement for arbitration or the failure to comply therewith is not in issue, the court shall make an order" directing the parties to proceed to arbitration in accordance with the terms of the agreement. The hearing and proceedings, under such agreement, shall be within the district in which the petition for an order directing such arbitration is filed. If the making of the arbitration agreement or the failure, neglect, or refusal to perform the same be in issue, the court shall proceed summarily to the trial thereof. If no jury trial be demanded by the party alleged to be in default or if the matter in dispute is within admiralty jurisdiction, the court shall hear and determine such issue. Where such an issue is raised, the party alleged to be in default may, except in cases of admiralty, on or before the return day of the notice of application, demand a jury trial of such issue, and upon such demand the court shall make an order referring the issue *1198or issues to a jury in the manner provided by the Federal Rules of Civil Procedure [Rules, part 1], or may specially call a jury for that purpose. If the jury find that no agreement in writing for arbitration was made or that there is no default in proceeding thereunder, the proceeding shall be dismissed. If the jury find that an agreement for arbitration was made in writing, and that there is a default in proceeding thereunder, the court shall make an order summarily directing the parties to proceed with the arbitration in accordance with the terms thereof.


. The Commodity Exchange Act as amended by the Commodity Futures Trading Commission Act of 1974, provides in pertinent parts: 7 U.S.C. § 7a(ll)
Each contract market shall—
(11) Provide a fair and equitable procedure through arbitration or otherwise for the settlement of customers’ claims and grievances against any member or employee thereof; provided, that (i) the use of such procedure by a customer shall be voluntary, (ii) the procedure shall not be applicable to any claim in excess of $15,000, (iii) the procedure shall not result in any compulsory payment except as agreed upon between the parties, and (iv) the term ‘customer’ as used in this subsection shall not include a futures commission merchant or a floor broker ....
7 U.S.C. § 4a, note
Pending proceedings under existing law shall not be abated by reason of any provision of this Act but shall be disposed of pursuant to the applicable provisions of the Commodity Exchange Act, as amended, in effect prior to the effective date of this Act.


. 9 U.S.C. § 10 further provides in pertinent part:
Vacation — Grounds—Rehearing.—
In either of the following cases the United States court in and for the district wherein the award was made may make an order vacating the award upon the application of any party to the arbitration—
(a) Where the award was procured by corruption, fraud, or undue means.
(b) Where there was evident partiality or corruption in the arbitrators, or either of them.
(c) Where the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior by which the rights of any party have been prejudiced.
(d) Where the arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and definite award upon the subject matter submitted was not made.
(e) Where an award is vacated and the time within which the agreement required the award to be made has not expired the court may, in its discretion, direct a rehearing by the arbitrators.


. 15 U.S.C. § 77n.


. This case is set for trial in the fall of 1977.


. Contract market is defined as an Exchange or Board of Trade where futures contracts are traded and so designated by the Secretary of Agriculture. A convenient glossary of terms used in commodity futures trading may be found at (1974) U.S.Code Cong. & Admin.News 5891-94.


. CFTC Interpretation, Comm.Fut.L.Rep. (CCH) (I 6507, p. 6304, Question (5) (40 Fed. Reg.29121).


. CFTC Interpretative Bulletin, July 2, 1975 (FR Doc. 75-17885, filed 7-9-75).


. CFTC Letter No. 75-1; Comm.Fut.L.Rep. (CCH) i| 20,088.


. The dissent states that Weissbuch v. Merrill Lynch, Pierce, Fenner & Smith Inc. 558 F.2d 831 (7th Cir. 1977), ought to control this case. Weissbuch is also a securities case under the Securities Exchange Act of 1934 which contains a waiver provision. Weissbuch, however, . in extending Wilko to 10b-5 situations under (the 1934 Act does so only after noting the (absence of international concerns which were Ithe decisive factor in Scherk v. Alberto-Culver Co., 417 U.S. 506, 94 S.Ct. 2449, 41 L.Ed.2d 270 (1974). In Scherk, the Supreme Court held that an international agreement containing an arbitration agreement was enforceable against a claim arising under Rule 10b-5 of the 1934 Act, declining to apply the Wilko rationale in such circumstance. The parties have not raised a similar international agreement issue, but it appears from the complaint the plaintiffs are residents of Lebanon and the defendants are corporations in the United States. It is further alleged that the transactions about which plaintiff complains were initiated in Lebanon and concluded in the United States. Thus, it appears following Scherk that the international aspects of the agreement and controversy further support the trial court’s ruling.